DETAILED ACTION
This action is responsive to communications filed 15 February 2022.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pages 9-10, filed 15 February 2022, with respect to Claim interpretation (35 U.S.C. 112(f)) have been fully considered and are persuasive.  The interpretation of claims 10, 12 and 15 being interpreted under 35 U.S.C. 112(f) has been withdrawn. 
Applicant’s arguments with respect to have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues in substance:
Li fails to provide any details about media processing capabilities of the content streaming services, much less receiving a capability request for such media processing capabilities, see Remarks page 11.
In response to Applicant’s arguments (a), the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The limitations regarding “capability request for media streaming capabilities of an edge data network” and much less “media streaming capabilities relate to at least one from among available media function libraries of the EDN”, under broadest reasonable interpretation, denote a request for media streaming capabilities of an edge network (thus later response to said request) and  where the capabilities relate to a function from a library of functions.
Hall at least discloses and/or teaches an edge computing platform capability discovery such as via a request, see at least [ABSTRACT] and [0071]. Hall mentions at least the edge servers defining parameters based on media processing parameters that demonstrate capabilities of the edge application servers, see [0079]; however, Hall does not explicitly mention that the request is for media streaming capabilities. As such, Li was brought in to at least disclose and/or teach edge servers supporting content delivery services (i.e. media streaming) where the BS provides its capabilities supporting other related computing capabilities, wherein the functionalities included incorporate content caching, mobile big data analytics, computational offloading, and more, see at least [FIG. 7] [0043] [0075]. The combination of Hall and Li would have at least disclosed and/or taught discovering/requesting media streaming capabilities of an edge network. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Li to have requested and provided media streaming capabilities. One of ordinary skill in the art would have been motivated to do so to provide a distributed computing environment for application and service hosting, and also provide processing resources so that data and/or content can be processed in close proximity to subscribers (Li, [0075]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US-20210136177-A1) hereinafter Hall in view of Li et al. (US-20200404069-A1) hereinafter Li further in view of DAO et al. (US-20170317894-A1) hereinafter Dao.
Regarding claim 10, Hall discloses:
A device for managing capabilities of a network ([0059] edge enabler server receives various resource parameters from edge application servers that may indicate compute capabilities available on edge application servers)), the device comprising: 
at least one memory configured to store program code ([0139] memory); and 
at least one processor configured to read the program code and operate as instructed by the program code ([0139] processor, e.g. for executing steps), the program code including: 
first receiving code configured to cause the at least one processor to receive a capability request for capabilities of an edge data network (EDN) ([0059] edge enabler server may provision configuration information and resource parameters to UEs [0075] e.g. responsive to a request message sent from edge enabler client for available edge application servers that may include parameters, so that edge enabler server sends a response message that include edge application server parameters that further define capabilities of each edge application server); 
determining code configured to cause the at least one processor to determine the capabilities of the EDN ([0075] edge enabler server sends a response message that include edge application server parameters that further define (i.e. determine) capabilities of each edge application server); 
first transmitting code configured to cause the at least one processor to transmit a capability response based on the determined capabilities ([0075] sends a response message that include edge application server parameters that further define capabilities of each edge application server); 
second receiving code configured to cause the at least one processor to receive a processing workflow request based on the capability response ([0077-78] edge enabler client selects edge application server (i.e. requests application server to establish a connection and exchange application data traffic) and establishes a connection and exchanges application data traffic); 
establishing code configured to cause the at least one processor to establish a session according to the processing workflow request ([0077-0078] edge enabler client selects edge application server and establishes a connection and exchanges application data traffic).  
Hall does not explicitly disclose:
a media streaming network;
a capability request for media streaming capabilities of the EDN wherein the media streaming capabilities relate to at least one from among available media function libraries of the EDN, a functional description of at least one media processing function included in the available media function libraries, and an input/output format of the at least one media processing function;
determine the media streaming capabilities of the EDN;
transmit a capability response based on the determined media streaming capabilities;
receive a media processing workflow request based on the capability response;
establish a media streaming session according to the media processing workflow request;
streaming code configured to cause the at least one processor to stream media content based on the media streaming session.
However, Li discloses:
a media streaming network ([0075] edge servers support content delivery services);
a capability request for media streaming capabilities of the EDN ([0030] computing offloading service discovery and establishment procedures between UE and edge server [0043] other related computing capabilities [0075] e.g. edge servers support content delivery services [FIG. 7] Service/Capability Discovery) wherein the media streaming capabilities relate to at least one from among available media function libraries of the EDN ([0075] content caching, mobile big data analytics, computational offloading, among others);
determine the media streaming capabilities of the EDN ([FIG. 7] [0043] BS provides its capabilities supporting workload migration capabilities and other related computing capabilities (i.e. must determine to provide the capabilities) [0075] e.g. edge server support content delivery services);
transmit a capability response based on the determined media streaming capabilities ([0075] edge server support content delivery services [0043] BS provides its capabilities supporting workload migration and/or other related computing capabilities (i.e. capability response));
receive a media processing workflow request based on the capability response ([0075] computational offloading involves offloading computational tasks, workloads, applications and/or services to the edge servers from the servers 1050 e.g. content delivery, where edge servers provide a distributed computing environment for application and service hosting, and also provide processing resources so that data and/or content can be processed in close proximity to subscribers (i.e. workflow request, e.g. subscribe to content delivery service));
establish a media streaming session according to the media processing workflow request ([0163] achieve efficient service delivery through the reduced end-to-end latency and load on the transport network [0075] e.g. content delivery, wherein content delivery from services hosted close to UE access point through the transport network requires establishing a media session);
streaming code configured to cause the at least one processor to stream media content based on the media streaming session ([0163] network operator and third party services may be hosted close to the UE access point of attachment to achieve an efficient service delivery through the reduced end-to-end latency and load on the transport network [0075] e.g. content delivery (i.e. streaming content)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Li to have utilized an edge data network and capability discovery in a media streaming network so as to stream media content based on the media streaming session established on capability responses. One of ordinary skill in the art would have been motivated to do so to provide a distributed computing environment for application and service hosting, and also provide processing resources so that data and/or content can be processed in close proximity to subscribers (Li, [0075]).
Hall-Li do not explicitly disclose:
wherein the media streaming capabilities relate to a functional description of at least one media processing function included in the available media function libraries, and an input/output format of the at least one media processing function.
However, Dao discloses:
wherein the media streaming capabilities relate to a functional description of at least one media processing function included in the available media function libraries ([0113] network capability information as described above [0076] e.g. 5G systems may support HD/4K/8K/3D video conferencing, virtual-reality, non-real time data streams, real-time video services, etc. [0097]  identify a supported communication mode under current network operating conditions, e.g. HD flows but not 4K flows (i.e. all video flows include HD, 4K, 8K, 3D (e.g. a library of the types of flows) but only HD functionality capable)), and an input/output format of the at least one media processing function ([0190] UE sends a message to the CP functions providing codec capabilities, and required QoE and QoS for specific flows and servers).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall-Li in view of Dao to have media streaming capabilities relate to a functional description of at least one media processing function included in available media function libraries and an I/O format of the function. One of ordinary skill in the art would have been motivated to do so to identify a support communication mode under current network operating conditions (Dao, [0097]).
Regarding claim 11, Hall-Li-Dao disclose: 
The device of claim 10, set forth above, wherein 
Hall discloses:
the capabilities relate to at least one of available hardware resources ([0066] CPU, GPU, memory, storage, etc.), environmental characteristics of the EDN, a current throughput of an edge server associated with the EDN ([0075] estimated achievable connection bandwidth, e.g. kBps), and a current delay range of the edge server ([0075] latency).  
Hall does not explicitly disclose:
media streaming capabilities.
However, Li discloses:
media streaming capabilities ([FIG. 7] [0043] BS provides its capabilities supporting workload migration capabilities and other related computing capabilities [0075] e.g. edge server support content delivery services).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Li to have provided media streaming capabilities. One of ordinary skill in the art would have been motivated to do so to provide a distributed computing environment for application and service hosting, and also provide processing resources so that data and/or content can be processed in close proximity to subscribers (Li, [0075]).
Regarding claim 14, Hall-Li-Dao disclose:
The device of claim 10, set forth above, wherein 
Hall discloses:
the capability request is received by an edge configuration server (ECS) from application provider (AP) ([0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)).  
Hall does not explicitly disclose:
the capability request is received from media streaming application provider (AP).
However, Li discloses:
the capability request is received from media streaming application provider (AP) ([0030] computing offloading service discovery and establishment procedures between UE and edge server, e.g. at application layer [0043] other related computing capabilities [0075] e.g. edge servers support content delivery services, e.g. for a device application or client application operating in a UE (i.e. media streaming application provider) [FIG. 7] Service/Capability Discovery).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Li to have transmitted a capability request from a media streaming application provider of a client device. One of ordinary skill in the art would have been motivated to do so to provide a distributed computing environment for application and service hosting, and also provide processing resources so that data and/or content can be processed in close proximity to subscribers (Li, [0075]).
Regarding claim 15, Hall-Li-Dao disclose:
The device of claim 14, set forth above, wherein 
Hall discloses:
the determining of the capabilities ([0075] edge enabler server sends a response message that include edge application server parameters that further define (i.e. determine) capabilities of each edge application server) comprises: 
55second transmitting code configured to cause the at least one processor to transmit, from the ECS to the AP ([0063] edge data network configuration server provides an interface between multiple edge data networks and UEs [0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)), a list of a plurality of edge enabler servers (EES) ([0063] may provision configuration information of edge enabler server to edge enabler client [0072] e.g. multiple edge enabler servers); 
fourth receiving code configured to cause the at least one processor to receive, by the ECS from the AP, a registration request for an EES from among the plurality of EESs ([0069] edge enabler server may use EDGE-6 to register information associated with edge enabler server with edge data network configuration server [0063] edge data network configuration server may provision configuration information of edge enabler server to edge enabler client [0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)); and 
third transmitting code configured to cause the at least one processor to transmit, from the EES to the AP, a list of a plurality of edge application servers (EAS) including the capabilities ([0059] edge enabler server may provision configuration information and resource parameters to UEs and facilitating discovery of edge application servers by UEs [0077] to select one of edge application servers based on capabilities from available edge application servers (i.e. multiple, a list) [0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)).  
Hall does not explicitly disclose:
the determining of the media streaming capabilities comprises:
third transmitting code configured to cause the at least one processor to transmit the media streaming capabilities.
However, Li discloses:
the determining of the media streaming capabilities ([FIG. 7] [0043] BS provides its capabilities supporting workload migration capabilities and other related computing capabilities (i.e. must determine to provide the capabilities) [0075] e.g. edge server support content delivery services) comprises:
third transmitting code configured to cause the at least one processor to transmit the media streaming capabilities ([0075] edge server support content delivery services [0043] BS provides its capabilities supporting workload migration and/or other related computing capabilities (i.e. capability response)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Li to have transmitted media streaming capabilities. One of ordinary skill in the art would have been motivated to do so to provide a distributed computing environment for application and service hosting, and also provide processing resources so that data and/or content can be processed in close proximity to subscribers (Li, [0075]).
Regarding claim 16, Hall-Li-Dao disclose: 
The device of claim 15, set forth above, wherein 
Hall discloses:
the processing workflow request is transmitted from the AP to an EAS from among the plurality of EASs based on the list of the plurality of EASs  ([0077] edge enabler client selects (i.e. from response set forth above) edge application server and establishes a connection and exchanges application data traffic).  
Hall does not explicitly disclose:
the media processing workflow request is transmitted from the AP to an EAS.
However, Li discloses:
the media processing workflow request is transmitted from the AP to an EAS ([0163] network operator and third party services may be hosted close to the UE access point of attachment to achieve an efficient service delivery through the reduced end-to-end latency and load on the transport network [0075] computational offloading involves offloading computational tasks, workloads, applications and/or services to the edge servers from the servers 1050 e.g. content delivery, where edge servers provide a distributed computing environment for application and service hosting, and also provide processing resources so that data and/or content can be processed in close proximity to subscribers (i.e. workflow request, e.g. subscribe to content delivery service)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Li to have transmitted a media processing workflow to an EAS. One of ordinary skill in the art would have been motivated to do so to provide a distributed computing environment for application and service hosting, and also provide processing resources so that data and/or content can be processed in close proximity to subscribers (Li, [0075]).
Regarding claim 17, Hall-Li-Dao disclose: 
The device of claim 15, set forth above, wherein 
Hall discloses:
the list of the plurality of EASs is transmitted to the AP through an edge discovery function (EDF) ([0059] edge enabler server may provision configuration information and resource parameters to UEs and facilitating discovery of edge application servers by UEs (i.e. edge discovery function) [0077] to select one of edge application servers based on capabilities from available edge application servers (i.e. multiple, a list) [0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)).  
Regarding claim 18, Hall-Li-Dao disclose: 
The device of claim 17, set forth above, wherein 
Hall discloses:
the EDF is included in the AP ([0062] edge enabler client may discover one of edge application servers [0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)).
Regarding claims 1-2, 5-9 and 19-20, they do not further define nor teach over the limitations of claims 10-11 and 14-18, therefore, claims 1-2, 5-9 and 19-20 are rejected for at least the same reasons set forth above as in claims 10-11 and 14-18.
Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall-Li-Dao in view of PALANIAPPAN et al. (US-20190373443-A1) hereinafter Palaniappan.
Regarding claim 12, Hall-Li-Dao disclose: 
The device of claim 10, set forth above, wherein 
Hall discloses:
the first receiving code further comprises third receiving code configured to cause the at least one processor to receive, by an edge application server (EAS) ([0062] edge enabler client may discover one of edge application servers [0073] discover resources that are available on the edge application servers, e.g. whether resources meet requirements of application client and which edge application servers are available (i.e. client discovers EAS; i.e. discovery function from client to EAS)), a first capability request from a handler of a client device ([0059] edge enabler server may provision configuration information and resource parameters to UEs [0062] edge enabler client may discover one of edge application servers [0075] e.g. responsive to a request message sent from edge enabler client (i.e. handler of a client device) for available edge application servers that may include parameters, so that edge enabler server sends a response message that include edge application server parameters that further define capabilities of each edge application server), and 
Hall does not explicitly disclose:
a first capability request from a media streaming handler of a client device,
wherein the determining code further comprises second transmitting code configured to cause the at least one processor to transmit, by the EAS, a second capability request to at least one of a media streaming application function or a media streaming application server included in the EAS.  
However Li discloses:
a first capability request from a media streaming handler of a client device ([0030] computing offloading service discovery and establishment procedures between UE and edge server, e.g. at application layer [0043] other related computing capabilities [0075] e.g. edge servers support content delivery services, e.g. for a device application or client application operating in a UE (i.e. media streaming handler) [FIG. 7] Service/Capability Discovery),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Li to have transmitted a capability request from a media streaming handler of a client device. One of ordinary skill in the art would have been motivated to do so to provide a distributed computing environment for application and service hosting, and also provide processing resources so that data and/or content can be processed in close proximity to subscribers (Li, [0075]).
Hall-Li do not explicitly disclose:
wherein the determining code further comprises second transmitting code configured to cause the at least one processor to transmit, by the EAS, a second capability request to at least one of a media streaming application function or a media streaming application server included in the EAS.
However, Palaniappan discloses:
wherein the determining code further comprises second transmitting code configured to cause the at least one processor to transmit, by the EAS ([FIG. 1B] cloud server 116 comprising edge servers 106a-106n [0048] supporting services where some services support by the cloud server may be supported by the edge server), a second capability request to at least one of a media streaming application function or a media streaming application server included in the EAS ([0099] cloud server analyzes parameters received from the enablement module and determine the application from the one or more applications for the services, e.g. to recommend the determined application [0052] if an edge server provider does not follow ETSI standards, then the cloud server can also provide recommendations [0047] e.g. video streaming related application).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall-Li-Dao in view of Palaniappan to have sent a capability request to at least one of a media streaming application server included in the EAS. One of ordinary skill in the art would have been motivated to do so to place at least one edge server in proximity to any one of the base stations in communication with the UE for low latency communications and application content offloading, e.g. video streaming related applications (Palaniappan, [0047]).
Regarding claim 3, it does not further define nor teach over the limitations of claim 12, therefore, claim 3 is rejected for at least the same reasons set forth above as in claim 12.
Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall-Li-Dao-Palaniappan in view of LI et al. (US-20210219268-A1) hereinafter Li(2).
Regarding claim 13, Hall-Li-Dao-Palaniappan disclose: 
The device of claim 12, set forth above, wherein 
Hall-Li-Dao do not explicitly disclose:
the first capability request is transmitted using an edge application programming interface (API), and the second capability request is transmitted using a media streaming API.  
However, Palaniappan discloses:
the first capability request is transmitted using an edge application programming interface (API) ([0053] UE may determine available services running on the edge server using a well defined Application Programming Interface (API)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall-Li-Dao in view of Palaniappan to have transmitted a capability request via an API. One of ordinary skill in the art would have been motivated to do so to have a UE determine available services running on the edge server using an API (Palaniappan, [0053]).
Hall-Li-Dao-Palaniappan do not explicitly disclose:
the second capability request is transmitted using a media streaming API.
However, Li(2) discloses:
the second capability request is transmitted using a media streaming API ([0089] NEF ([0079] network exposure function) exposes capabilities and services in the 5G core network to Application Functions via API interface [0042] e.g. video streaming).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall-Li-Dao-Palaniappan in view of Li(2) to have transmitted a capability request using a media streaming API. One of ordinary skill in the art would have been motivated to do so to expose capabilities and services in the 5G core network to Application Functions via API (Li(2), [0089]).
Regarding claim 4, it does not further define nor teach over the limitations of claim 13, therefore, claim 4 is rejected for at least the same reasons set forth above as in claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
"3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; 5G Media Streaming (5GMS); General description and architecture (Release 16)", 3GPP TS 26.501 V16.3.1, March 2020, 63 pages;
"3rd Generation Partnership project; Technical Specification Group Services and System Aspects; Architecture for enabling Edge Applications; (Release 17)", 3GPP TS 23.558 V0.2.0, April 2020, 55 pages;
Cholas et al. (US-20080112405-A1) METHODS AND APPARATUS FOR PREMISES CONTENT DISTRIBUTION;
Patel et al. (US-20110090898-A1) METHOHDS AND APPARATUS FOR ENABLING MEDIA FUNCTIONALITY IN A CONTENT-BASED NETWORK;
Kondur et al. (US-8806031-B1) SYSTEMS AND METHODS FOR AUTOMATICALLY DETECTING NETWORK ELEMENTS;
SHINDE et al. (US-20190098091-A1) EDGE SIDE DYNAMIC RESPONSE WITH CONTEXT PROPAGATION FOR IOT;
HONG (US-20200137642-A1) METHOD FOR IMPLEMENTING EDGE COMPUTING OF NETWORK AND DECIVE THEREOF;
Casey et al. (US-20210136178-A1) PREDICTIVE RESOURCE ALLOCATION IN AN EDGE COMPUTING NETWORK UTILIZING GEOLOCATION FOR ORCHESTRATON;
YOON et al. (US-20210243264-A1) METHOD AND APPARATUS FOR PROVIDING EDGE COMPUTING SERVICES.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453